Citation Nr: 1814197	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral sacroiliitis.  

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected bilateral sacroiliitis.   

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The March 2010 rating decision found that the March 2009 rating decision was final and characterized the issue as a claim to reopen the previously denied claim of service connection for degenerative disc disease (DDD) of the lumbar spine.  In the January 2012 statement of the case (SOC), however, the RO found that the March 2009 rating decision was not final and characterized the issue as a claim for service connection for degenerative disc disease of the lumbar spine.  The Board, in February 2016, recharacterized the issue more broadly to encompass all low back disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board also found the March 2009 rating decision not to be final and was on appeal because of a July 2009 Report of General Information wherein the Veteran contacted VA stating that he was filing a claim for increase of the service-connected bilateral sacroiliitis; and he was receiving injections in his lumbar spine for a back injury that he sustained in service and which had continued to worsen.  The Board construed that statement as a notice of disagreement (NOD) for the rating assigned to his bilateral sacroiliitis and the denial of the claim for service connection for his low back.  

In the February 2012 substantive appeal, the Veteran requested a Board hearing at the local VA office.  In a February 2015 statement, the Veteran submitted a statement withdrawing his request for the hearing.  The hearing request has thus been withdrawn.  38 C.F.R. § 20.704 (d) (2017).  
In February 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development, and the case has now been returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service or that was caused or aggravated by his service-connected bilateral sacroiliitis.  

2.  The preponderance of the evidence reflects that there is no current inflammation of the Veteran's sacroiliac joints.  

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability to include as secondary to bilateral sacroiliitis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.10 (2017).  

2.  The criteria for an initial rating greater than 10 percent for a bilateral sacroiliitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code, 5299-5236 (2017).

3.  A TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Additionally, the Board is satisfied that there has been substantial compliance with the February 2016 remand directives and the Board may proceed with the appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

I.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has been diagnosed with degenerative arthritis (DJD) of the spine, intervertebral disc syndrome, degenerative disc disease of the lumbar spine, and disc bulges.  The Veteran contends that the lower back conditions are secondary to his service-connected sacroiliitis.  

The Veteran's military occupational specialty (MOS) shows that he was a stock specialist.  His service treatment records (STRs) do not show complaints, treatment or diagnosis of a back condition.  The records contain an August 1969 report of pain in the right hip.  Records dated in August 1970 shows a complaint of pain in the left chest, in the pectoral muscle area.  The Veteran was assigned to light duty.  

The Veteran's separation examination notes a normal spine and the Veteran did not report symptoms of a back disability.  

Post-service treatment notes are silent until May 1988 when the Veteran reported having a job-related injury to his back.  X-ray findings of the lumbosacral spine in May 1988 showed "essentially [a] negative exam[ination]."  

During a February 2009 VA examination, the Veteran was diagnosed with bilateral sacroiliitis and subsequently awarded service-connection for this condition.  

The Veteran underwent a VA examination in December 2011.  The examiner diagnosed sacroiliitis, DJD of the lumbar spine, and DDD of the lumbar spine.  The examiner concluded that the Veteran's low back disabilities are less likely than not proximately due to or the result of the Veteran's service-connected sacroiliitis.  The examiner explained that: 

Sacroiliitis is by definition, an inflammatory condition of the sacroiliac joints.  This diagnosis was offered in an Opinion in 2009.  There is no current increase in ESR or CRP by a blood test to suggest there is current active inflammation.  The specific views of the hips and sacroiliac joint areas fail to demonstrate active inflammatory changes of that type of arthritis or the changes of degenerative arthritis in these areas (hips and S-I joints).  The genetic risk factor marker for sacroiliitis, the HLA B27 is negative.  The Veteran's lumbar condition is a degenerative process and would have different mechanism [regarding] causation.  The most influential factors for spine DJD and DDD are genetics, age, and smoking...  [Sacroiliitis,] DJD and DDD have entirely different causations: inflammatory degenerative in nature.  The bulk of the Veteran's current symptoms are from his rather severe DJD and DDD of the lumbar region per his self-assessment, X-rays, and clinical exam.  Therefore based on currently available evidence it is less likely as not that the [service-connected] sacroiliitis caused or is the same type of process as the lumbar spine disease and by extension is responsible for his lumbar spine DJD and DDD process.  While inflammatory disease (e.g., ankylosing, spondylitis) can cause changes in the entire spine, these types of radiographic change are NOT being seen in this case and have not been diagnosed as present by the examining radiologists on any of his films over the years.  

The Veteran subsequently underwent a VA examination in June 2016.  The examiner provided a positive nexus opinion for direct service connection, noting that the Veteran's low back disabilities are at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  He offered as a rationale, that the Veteran's STRs 

indicate a heavy lifting injury in 1988 that began with symptoms of lower back pain.  This pain continued to worsen over the years and progressed into abnormal range of motion and pain. The Veteran's diagnoses of arthritis of the spine, intervertebral disc syndrome, and sacroiliac injury, degenerative disc disease of the lumbar spine, disc bulges, and right lumbar radiculopathy have been the result of the injury noted in service records.  Therefore, the Veteran's claimed low back condition is at least as likely as not (50 percent or greater probability) incurred in or caused by a specific in-service illness, event, or injury, to include heavy lifting therein.  

The Board notes that the Veteran left military service in 1972, and was therefore not on active duty in 1988.  The VA examiner's positive opinion is based upon an inaccurate factual premise and is therefore not probative evidence.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  Reonal v. Brown, 5 Vet. App. 458 (1993).

As for secondary service connection, the examiner offered a negative opinion, stating that the Veteran's back condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  He offered the rationale that 

the Veteran's back conditions are not due to sacroiliitis.  However, the close proximity of the sacroiliac joint and the related mechanics between the hip and back makes it likely that the low back pain is aggravated by the sacroiliitis.  Therefore, the currently diagnosed conditions related to the Veteran's claimed low back condition, is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected bilateral sacroiliitis.  

In November 2017, a medical opinion was provided on the etiology of the Veteran's back disabilities.  The examiner concluded that "the Veteran's L3-4 degenerative disc disease and degenerative joint disease are less likely as not (less than 50 percent probability) related to the Veteran's period of active service "to include heavy lifting, therein."  The examiner noted as factors in her decision the Veteran's post-separation X-rays of lumbar spine in October 1998, 26 years after service separation, age, and his obesity, with a body mass index of (BMI) of 34.8.  

Further, regarding the etiology of the Veteran's post-separation diagnosis of lumbar spine degenerative joint disease and degenerative disc disease, she noted that:

this [e]xaminer fully agrees with the rationale of the Compensation and Pension (C&P) examination of [December 28, 2011] which the Veteran's post-separation PCP note of July 2005, 33 years after service separation, for establishing VA health care, documentation-including chief complaint and PMH, documentation was silent for a back condition/diagnosis or complaint associated with same or any abnormal objective findings of same.  

Regarding whether the Veteran's back disabilities were caused by his service-connected sacroiliitis, the examiner concluded that it is less likely as not that the Veteran's service-connected sacroiliitis caused or is the same type of process as the lumbar spine disease is responsible for his lumbar spine DJD and DDD process.  The examiner explained that the:

post-separation available medical records to date do not support an established diagnosis of 'bilateral sacroiliitis.'  ALL imaging to date of the lumbosacral spine are silent for a diagnosis of 'bilateral sacroiliitis' or objective findings that support/demonstrate same.  STRs were silent for a condition/diagnosis of 'bilateral sacroiliitis.'... Of note, the medical records show that a condition/diagnosis of 'bilateral sacroiliitis' was given one time, at time of a C&P exam [in February 2009], 37 years after service separation.  Medical records prior to the C&P exam-[in February 2009], and since, are silent for a diagnosis of 'bilateral sacroiliitis.'  Furthermore, this examiner fully agrees with the rationale of the C&P examination [of December 2011] that details why a condition/diagnosis of 'bilateral sacroiliitis' is not supported in the history of this Veteran's case.  

Further, the examiner noted that by definition, sacroiliitis is an inflammatory condition of the sacroiliac joints.  Additionally, she noted that there is no current increase in ESR or CRP by blood test to suggest there is current active inflammation.  Moreover, she echoed the December 2011 VA examiner's finding, noting the absence of active inflammation of the sacroiliac joint, which is expected for arthritis and degenerative arthritis in the hips and sacroiliac joint.  Additionally, she noted the lack of generic risk factors for sacroiliitis, i.e., HLA B27.  Further, she noted that the:

Veteran's lumbar condition is a degenerative process and would have a different mechanism regarding causation.  The most influential factors for spine DJD and DDD are genetics, age, and smoking.  They have entirely different causations: inflammatory degenerative in nature.  The bulk of the Veteran's current symptoms are from his rather severe DJD and DDD of the lumbar region per his self-assessment, X-rays, and clinical exam.  While inflammatory disease (e.g., ankylosing, spondylitis) can cause changes in the entire spine, these types of radiographic change are NOT being seen in this case and have not been diagnosed as present by the examining radiologists on any of his films over the years.  

As to the aggravation prong of a secondary service connection claim, the examiner opined that a medical opinion regarding aggravation is moot.  The examiner rationalized that 

the longitudinal medical evidence provided and reviewed does not support a back condition/d[iagnosis], including a condition/d[iagnosis] of 'sacroiliitis,' prior to active service, during active service or at time of active service separation.  Additionally, per the Veteran's own account at the time of his worker's compensation injury in [May] 1988..., he DENIED a prior history of a back injury- 'No prior history of a back injury.'  Therefore M[edical] O[pinion] regarding aggravation of same is moot point.  

Upon review of the evidence presented above, the Board finds that the November 2017 opinions provide highly probative weight against the Veteran's claim for service connection of a low back disability.  

Based on a result of the November 2017 examiner's findings, the Board concludes that the Veteran is not entitled to service connection for his back disabilities on a direct basis.  The examiner noted that there was no complaint or diagnosis of an in-service back injury and it was 26 years after service that a back injury was noted.  Additionally, she noted that the Veteran's age and obesity as the factors causing his low back disabilities.  She also explained that the Veteran's back injury was a post-service work injury as opposed to an injury that took place during the Veteran's period of active service.  

The Veteran is also not entitled to service connection on a presumptive basis for his low back conditions.  The probative evidence of record does not show that the Veteran's low back disabilities manifest to a 10 percent degree or more within one year of separation from service, in 1972.  38 C.F.R. § 3.309 (a).  Further, the November 2017 examiner noted post-service X-ray findings of May 1998 were negative for back disabilities.  

Finally, the Veteran's claim must be denied on a secondary basis.  The November 2017 VA examiner noted that the Veteran does not currently have bilateral sacroiliitis, which is an inflammatory condition of the sacroiliac joints.  Further, she noted that "the longitudinal medical evidence provided and reviewed does not support a back condition/diagnosis, including a condition/diagnosis of 'sacroiliitis,' prior to active service, during active service or at time of active service separation."  The most influential factors for the Veteran's DJD and DDD of the spine are genetics, age, and smoking.  

The Veteran has contended that his low back disabilities are a result of his active service and his service-connected sacroiliitis.  He is competent to report observable symptoms such as pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report recurrent symptoms.  However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether his low back disabilities were caused by his period of active service or his service-connected sacroiliitis, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's low back disabilities requires medical inquiry into biological processes and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, his assertions have been investigated by competent medical examinations and found not supportable.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the persuasive value of his lay opinion very low. 

In summary, the Board finds that the preponderance of the probative evidence of record, especially the opinions provided by the November 2017 VA examiner, weighs against a finding that the Veteran's current low back disabilities are caused or aggravated by service or any incident therein.  Additionally, the board finds that the veteran's back disabilities did not manifest to a compensable degree within one year of leaving service, nor were they caused or aggravated by his service-connected sacroiliitis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  

II.  Increased Rating for Bilateral Sacroiliitis 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Given the nature of the present claim for an increased initial evaluation, the Board has considered all evidence of severity since the effective date of the award of service connection.  .  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on the limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Under 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  

The Veteran's sacroiliitis is currently assigned a 10 percent disability rating under Diagnostic Code 5299-5236.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

Diagnostic Code 5236, which contemplates sacroiliac injury and weakness, allows for a rating under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2017).  

Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2017).  Id. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

The Veteran contends that his sacroiliitis disability is more disabling than the 10 percent assigned.  

The Veteran underwent a VA spine examination in February 2009.  The Veteran reported a history of decreased motion and stiffness in the lumbar spine, with daily, moderate and constant stabbing and radiating pain.  

The examiner noted that there were flare-ups of the spinal condition and the flare-ups were severe, occurring every two weeks and lasting for hours.  To alleviate the pain, the Veteran used medication and changed positions.  The functional impairments during flare-ups were that he was housebound, and attended core ADLs only.  

No incapacitating episodes were noted.  The Veteran was limited to walking one to two blocks.  

Upon inspection of the spine, the examiner noted that the Veteran's posture was normal but the head position indicated loss of normal cervical lordosis, carried thrust forward.  The Veteran's gait was abnormal, antalgic, camptocormic.  There was lumbar flattening but no lordosis or ankylosis of the thoracolumbar spine.  

Upon examination of the thoracic sacrospinalis, the examiner noted no spasm, atrophy, guarding, and pain with motion, tenderness, or weakness.  The bilateral hip flexion (L1, L2, L3) and hip extension (L5, S1, S2) were noted as 5/5, active movement against full resistance.  

The examiner noted that the range of motion (ROM) was:  flexion was 0 to 23 degrees; extension was 0 to 9 degrees; left lateral flexion was 0 to 14 degrees; left lateral rotation was 0 to 24 degrees; right lateral flexion was 0 to 19 degrees; and right lateral rotation was 0 to 25 degrees.  Objective evidence of pain on active emotion was reported.  However, no objective evidence of pain following repetitive-use was reported.  

The examiner reported that other significant findings were that the Veteran's S1 joints were tender bilaterally and Patrick's test was positive.  X-ray findings revealed disc space narrowing sclerosis and osteophyte formation at the L3-L4 and L4 - L5 levels.   

A private medical examination was provided by Dr.  B. C., in February 2010.  The Veteran reported lower back pain, bilateral sacroiliitis, which started in the army with twisting hip pain.  The Veteran reported that the severe, quite often pain was in the back on the right side, and traveled to the legs.  The Veteran reported suffering, "quite often" from severe stiffness of the back that comes and goes.  He reported that he also suffered from severe weakness, quite often in the back and legs and it lasts a long time.  He reported taking hydrocodone when necessary for the pain reduction and can walk 15 to 25 minutes easily.  

Upon inspection, the examiner noted that the Veteran's posture was normal as was the position of the head, curvature of the spine.  His gait, however, was abnormal.  ROM testing revealed the forward flexion was 0 to 20 degrees; extension was 0 to 12 degrees; left lateral flexion was 0 to 10 degrees; left lateral rotation was 0 to 12 degrees; right lateral flexion was 0 to 12 degrees; and right lateral rotation was 0 to 12 degrees.  

The examiner noted that there was pain, fatigue, weakness, lack of endurance and painful motion were present upon examination of the thoracolumbar spine.  Additionally, he noted that absent were muscle spasm, effusion, instability, tenderness, redness, heat, and abnormal movement.  

Repetitive-use ROM testing revealed the forward flexion was 0 to 18 degrees; extension was 0 to 12 degrees; left lateral flexion was 0 to 12 degrees; left lateral rotation was 0 to 10 degrees; right lateral flexion was 0 to 10 degrees; and right lateral rotation was 0 to 18 degrees.  After ROM testing, the following were present: pain, fatigue, weakness, and lack of endurance.  The examiner reported that the right lateral flexion and left lateral rotation were most limited after repetitive-use.  

The examiner noted that sacral X-ray findings were normal. 

In December 2011, the Veteran was afforded a back conditions disability examination.  The Veteran complained of right hip and buttocks pain.  The Veteran reported flare-ups of the back that were controlled with medication most of the time.  The initial ROM testing revealed the forward flexion ended at 35 degrees, and objective evidence of painful motion began at 15; left lateral flexion ended at 10 degrees with no objective evidence of where painful motion began; left lateral rotation ended at 25 degrees, and objective evidence of painful motion began at 20 degrees; right lateral flexion ended at 10 degrees with no objective evidence of where painful motion began; and right lateral rotation ended at 25 degrees with no objective evidence of where painful motion began.  No ROM testing was reported for the extension.  

The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  ROM post-test testing revealed the forward flexion ended at 15 degrees; left lateral flexion ended at 10 degrees; left lateral rotation ended at 25 degrees; right lateral flexion ended at 10 degrees; and right lateral rotation ended at 25 degrees.  No ROM testing was reported for the extension.  

The examiner noted that the Veteran had additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  The Veteran had functional loss and/or functional impairment of the thoracolumbar spine with less movement than normal, weakened movement, pain upon movement, disturbance of locomotion and interference with sitting, standing and or weight-bearing.  

The examiner reported that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine in the central spinous processes at L4/5 level area.  No guarding or muscle atrophy was reported.  The Veteran's bilateral hip flexion and extension were reported as 5/5, normal strength.  The examiner noted that the Veteran had IVDS of the thoracolumbar spine with incapacitating episodes over the past 12 months due to IVDS and lasting at least 2 weeks but less than 4 weeks.  

Regarding other physical findings, the examiner noted that the "sacroiliac compression and Gaenslen tests are negative.  The S-1 joint area was not tender to palpation at this exam.  The Schober test [was] positive at 2.0 CM of stretch should be 5.0 CM."  Additionally, he noted that the Veteran's tests for inflammation activity, Erythrocyte Sedimentation Rate (ESR) and C-Reactive Protein (CRP) are normal.  X-rays of the hips and sacroiliac joints failed to identify signs of inflammatory or other arthritis at those sites, in contrast to the extensive DJD and DDD of the lumbar spine.  

During an April 2015 DBQ, the examiner noted that the Veteran had a diagnosis of bilateral sacroiliitis.  The Veteran did not report flare-ups of the thoracolumbar spine.  The Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine (back) (regardless of repetitive use).  

Upon examination, the examiner noted that the Veteran's forward flexion was 0 to 60 degrees; extension was 0 to 15 degrees; right lateral extension was 0 to 25 degrees; left lateral extension was 0 to 25 degrees; right lateral rotation was 0 to 25 degrees; and left lateral rotation 0 to 25 degrees.  The examiner noted that the range of motion itself contributed to a functional loss.  Pain, from the extension, was noted on exam, but it was noted that it did not result in/caused functional loss.  

The examiner noted that there was no evidence of pain with weight-bearing.  However, there was objective evidence of localized tenderness to pressure in the L5 - S1 region of the thoracolumbar spine.  

The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time because the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner noted that the Veteran had no guarding or muscle spasm of the thoracolumbar spine.  He noted that additional factors contributing to the Veteran's disability were interference with sitting and interference with standing.  

Muscle strength testing revealed both right and left hip flexion were rated 4/5, active movement against some resistance.  No muscle atrophy, ankylosis, scars or IVDS of the thoracolumbar spine was reported.  The examiner commented that the Veteran is "morbidly obese" with a BMI of approximately 40.  

The examiner noted that the diagnoses that were associated with the Veteran's claimed condition were degenerative arthritis of the spine, intervertebral disc syndrome, sacroiliac injury, degenerative disc disease of the lumbar spine, disc bulges and lower right lumbar radiculopathy.  

The examiner indicated that the Veteran reported that he experienced lower back and hip pain since 1995.  The conditions were treated with NSAIDS in 2009, and the symptoms got worse, and he was diagnosed with having sacroiliitis.  The Veteran described the pain as aching with some chronic stiffness.  He reported that he gets "some alleviation" after 15-20 minutes in the morning, but the pain never goes away.  The Veteran also reported having had a work injury to his back in 1988, with a diagnosis of lumbar strain, but X-ray findings showed a normal back at the time.  

Upon examination, the examiner noted that the Veteran's forward flexion was 0 to 80 degrees; extension was 0 to 30 degrees; right lateral extension was 0 to 30 degrees; left lateral extension was 0 to 30 degrees; right lateral rotation was 0 to 30 degrees; and left lateral rotation 0 to 30 degrees.  

The examiner noted that the range of motion itself contributed to a functional loss because it resulted in decreased range of motion.  The examiner noted that the Veteran's forward flexion exhibited pain and causes a functional loss.  

There was no report of objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine nor was there evidence of pain with weight-bearing.  The examiner reported that the Veteran able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  

The examiner noted that the Veteran had no guarding or muscle spasm of the thoracolumbar spine.  No muscle spasm was reported.  There was, however, localized tenderness resulting in abnormal gait or abnormal spinal contour from the Veteran's bilateral sacroiliac tenderness, due to a sacroiliac injury.  He noted that additional factors contributing to the Veteran's disability were less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-ups, contracted scars, etc.); disturbance of locomotion; interference with sitting and interference with standing.  

Muscle strength testing revealed right hip flexion was 4/5, active movement against some resistance.  The left hip flexion was 5/5, normal.  No muscle atrophy, ankylosis, scars or IVDS of the thoracolumbar spine was reported.  The examiner commented that the Veteran is "morbidly obese" with a BMI of approximately 40.  

A medical opinion in November 2017 noted that sacroiliitis is by definition an inflammatory condition of the sacroiliac joints.  The examiner also noted that such a diagnosis was offered in an opinion in 2009, and has not since.  "There is no current increase in ESR or CRP by blood test to suggest there is current active inflammation.  The specific views of the hips and sacroiliac joint areas fail to demonstrate active inflammatory changes of that type of arthritis or the changes of degenerative arthritis in these areas (hips and S-I joints).  The genetic risk factor marker for sacroiliitis, the HLA B27 is negative... The bulk of the Veterans current symptoms are from his rather severe DJD and DDD of the lumbar region per his self-assessment, X-rays, and clinical exam."  The Board affords this November 2017 VA examiner's opinion most probative weight against the Veteran's claim for an initial disability rating of greater than 10 percent for his bilateral sacroiliitis.  

Upon review of the evidence presented above, the Board finds that an initial rating greater than 10 percent for the Veteran's service-connected bilateral sacroiliitis disability is not warranted under Diagnostic Code 5236.  In arriving at this decision, the Board has considered the Veteran's sacroiliitis disability, based on functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  The evidence of record shows that the Veteran met the criteria for a 10 percent rating when first assigned, but no higher under Diagnostic Code 5236.  The findings of the VA examiners as well as his private physician, Dr. B. C. notes no current disability of sacroiliitis.  The February 2009 VA examiner and the private physician reported bilateral hip flexion as 5/5 normal.  The April 2015 examiner noted that the Veteran's bilateral hip flexion was 4/5, active movement against some resistance.  The June 2016 VA examiner reported the Veteran's left hip flexion was normal while the right hip flexion was 4/5, active movement against some resistance.  Although ranges of motion were tested, they reflected a total range of motion for the entire thoracolumbar spine, and the Veteran does not have a service-connected thoracolumbar spine disability and he therefore cannot receive compensation for limitation of motion of the thoracolumbar spine.  

The Veteran is competent to report chronic lower back pain.  However, he is not competent to determine whether the pain is due to his service-connected sacroiliitis or nonservice-connected thoracolumbar spine disabilities.  The Veteran in this case has not been shown to have the expertise, skills, or training needed to make such a determination.  Further, his thoracolumbar limitation of motion has been attributed to a nonservice-connected disability by a competent medical professional.  

Even when considering pain and functional loss, the 20 percent criteria of the General Rating Formula are not more closely approximated.  The Veteran's does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, as provided by the 20 percent rating criteria.  No VA examiner nor his private physician reported that the Veteran had guarding or muscle spasm.  Therefore the Veteran's symptoms from his sacroiliitis do not meet the 20 percent criteria under the General Rating Formula.  38 C.F.R. § 4.71a (2017).  The Veteran's right bilateral sacroiliitis have not met the criteria for a higher rating at any time since the effective date of his award; therefore, the Board may not stage the rating.  Fenderson, 12 Vet. App. at 125-26.  

The Veteran has been diagnosed with intervertebral disc syndrome (IVDS), which is rated under Diagnostic Code 5243, with application of the Formula for Rating IVDS Based on Incapacitating Episodes.  Under that formula, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2017).  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.  

Although the Veteran has reported severe and chronic back pain during this appeal period, a review of the probative evidence of record reveals no clinical or lay evidence to indicate that the Veteran suffered any incapacitating episodes, i.e., episodes which a physician prescribed bed rest, as a result solely of his solely to his service-connected sacroiliitis disability.  The Board notes that the December 2011 VA examiner noted that the Veteran had IVDS of the thoracolumbar spine with incapacitating episodes over the past 12 months due to IVDS and lasting at least 2 weeks but less than 4 weeks.  However, his findings focused on the entire thoracolumbar spine, including the Veteran's non-service connected back disabilities as well as his service-connected back disability.  Regarding the Veteran's sacroiliitis, the examiner noted the "sacroiliac compression and Gaenslen [test] were negative.  The S-I joint area was not tender to palpation at this exam."  Accordingly, the Board finds that the Veteran's sacroiliitis is not more accurately rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  

III.  TDIU 

The Veteran contends that is service-connected disabilities prevent him from engaging in substantially gainful employment.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993).  

In the case at hand, as of April 25, 2014, the Veteran had six service-connected disabilities: adjustment disorder with mixed anxiety depressed mood, rated at 50 percent disabling, effective December 10, 2012; diabetic neuropathy, right lower extremity, rated at 20 percent disabling, effective April 25, 2014; diabetic neuropathy, left lower extremity, rated at 20 percent disabling, effective April 25, 2014; bilateral sacroiliitis, rated at 10 percent, effective August 13, 2008; bilateral plantar fasciitis, rated at 10 percent disabling, effective April 7, 2009; and diabetes mellitus, rated at 20 percent disabling, effective April 25, 2014.  His combined service-connected disability rating is 80 percent from April 25, 2014.  38 C.F.R. § 4.25 (2017).  Accordingly, the Veteran meets the schedular criteria for consideration of a schedular TDIU beginning April 25, 2014.  38 C.F.R. § 4.16 (a) (2017).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

The Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in December 2009.  He reported that he last worked in December 1995, due to lumbar degenerative disc disease.  The evidence of record indicates that he has a two-year college degree in industrial engineering.  Before his active military service, he worked as a dishwasher and a clerk, stocking shelves.  After active service, he was employed as a builder of refrigeration equipment, an apprentice doing refrigeration and electrical work, operator of a lumber mill, a seasonal worker in a cannery and most recently, a commercial truck driver.  

The Veteran's SSA records indicate that he receives disability benefits from August 2015 based on his age, non-service connected low back disability, and his service-connected depression.   

Throughout the appeal period, the Veteran underwent VA examinations for his service-connected and non-service connected disabilities.  During his December 2011 examination, the examiner commented that the Veteran's thoracolumbar spine conditions impact his ability to work.  The examiner opined that the "Veteran has a sitting intolerance of 15 to 20 minutes and cannot lift.  He requires narcotic for pain control.  He ... cannot concentrate.  Driving would be severely impaired by these factors."  

During his April 2015 examinations for back conditions, the examiner commented that the Veteran's thoracolumbar spine disabilities, including his service-connected sacroiliitis and his non service-connected low back disabilities, impacted his ability to work.  The examiner described the impact of the Veteran's thoracolumbar spine in terms of his inability to push, lift and pull weight during eight-hour shift.  The examiner noted that the Veteran could alternate sitting, standing, and walking in limited sessions in eight-hour shift.  

Similarly, during the April 2015 foot conditions examination, the examiner opined that the Veteran's plantar fasciitis impacts his ability to work.  The examiner noted that the Veteran could perform physical duties that require standing or walking for alternate periods of work shift.  

Further, the December 2016 diabetes mellitus and peripheral neuropathy examinations, the examiner noted that the Veteran's diabetes did not impact his ability to work.  The examiner noted, in regards to his peripheral neuropathy, that the Veteran would have reduced sensation in his lower extremities.  

At the June 2017 mental examination, the examiner noted that the Veteran's adjustment disorder disability could attribute to the many difficulties that the Veteran would encounter should he return to the workplace.  The examiner cited that were the Veteran to return to work, he would have decreased productivity due to concentration and memory deficits and further reduced reliability from low energy, fatigue, and the other effects of his chronic sleep impairment.  The examiner also noted that the reduced reliability could result from low morale, a sense of meaninglessness, and a lack of enthusiasm in his work, which in turn, could also contribute to procrastination and reduced productivity.  The low motivation could also contribute to late arrivals or increased/chronic absenteeism; his worries and preoccupation about his health-related physical limitations could also increase the risk for poor coordination, delayed reaction times, and potential errors and/or accidents.  The examiner noted that "it is inferred from Veteran's social isolation as well as his reported history of aloofness among past co-workers and past supervisors that he would be similarly avoidant of others in any work setting" which would result in "increased interpersonal problems with coworkers, associates, subordinates, customers, and members of the public could result from depression-related irritability."  Additionally, "although he denies having engaged in any assaultive behavior, he relates previous incidents of 'shouting matches' and confrontations with supervisors, whose management and supervision techniques he perceived as unfair, inefficient, or otherwise inappropriate."  

The examiner concluded that the Veteran's overall impairment in his capacity for occupational functioning attributed to the adjustment disorder is assessed as moderate (he was able to generally function adequately in his routine work activities but for occasional reduction in his functioning, such as when he became unfocused, irritable, and/or inefficient, as well as intermittent inability to function, such as when he became absent from work due to low motivation) almost severe.  

Upon consideration of the evidence presented above, the Board finds most persuasively the June 2017 VA mental examination and determines that cumulatively, the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and work experience.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected disabilities coupled with his educational/training background and employment history, preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability, to include as secondary to service-connected sacroiliitis is denied.  

An initial rating greater than 10 percent for bilateral sacroiliitis is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


